DETAILED ACTION
This Office action for U.S. Patent Application No. 16/616,722 is responsive to the request for reconsideration filed 15 November 2021, in reply to the Non-Final Rejection of 13 May 2021.
Claims 12–29 and 31 are pending.
In the prior Office action, claims 12–23 were rejected under 35 U.S.C. § 112(b) as grossly indefinite.  Claims 24–29 and 31 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2011/0080487 A1 (“Venkataraman”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

With respect to the statement that claims 12, 16, and 20 are intended to disclose that the first channel and the second channel each encompass both the first and second wavelengths, and that the third channel and the fourth channel in claim 20 each encompass both the third and fourth wavelengths, this statement on the record is sufficient to clarify the intended meaning of the claims to allow search.  See M.P.E.P. § 2173.02(III)(B) (establishment of intended meaning of claim during prosecution).  However, in light of Applicant remarks during prosecution that apparently contradict the specification, new claim rejections are made under 35 U.S.C. § 112(b).

With respect to the argument regarding the prior art rejections under 35 U.S.C. § 102, as in the claims themselves, the great verbosity presented tends to hinder instead of aid comprehension.  It is clear that Applicant believes the claimed invention is a great improvement over Venkataraman, devoting most of the argument as disparaging its teachings as not suitable for multispectral or hyperspectral imaging.  However, there is minimal concrete discussion of how the claims themselves present an improvement over Venkataraman, aside from non-specific puffery of minimal probative value.  See 37 C.F.R. 1.111(b), “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section”.  At the examiner’s best guess, it appears Applicant is alleging the claimed “color filter array sensor” is capable of detecting light of multiple wavelengths, in contrast to a conventional sensor array comprised of multiple sensors each of which detects only one wavelength.  This is not supported by the claim.  During prosecution, under the Broadest Reasonable Interpretation standard, claim terms are to be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. § 2111.01(I).  Here, based on claim 24 on its face, this is not met; the examiner is forced to divine the hidden meaning of a “color filter array sensor” not as a mere conventional sensor as one of ordinary skill in the art would expect when reading the words “color filter array sensor”, but as Applicant’s special array of wide-spectrum sensors.  This is not helped by further seemingly conventional language in the dependent claims such as “an RGB sensor” in claims 25 and 26; a person of ordinary skill in the art is not put on notice that the claimed color filter array sensor that is an RGB sensor is not an array of sensors that as a whole have elements that individual detect red, green, and blue light as would be expected, but is an array of sensors each of which is an element that can detect red, green, and blue light.  Attempted citations to the specification in pp. 16–17 of the “REMARKS” are also not sufficient; the cited portion of claim 3 admits that the invention uses conventional color imaging sensors (directly contradicting the whole following argument that it does not, see 35 U.S.C. § 112(b) rejection infra), and the cited portion of page 8 that discusses “R, G, G and B filtered pixels of CFA-sensor” would most naturally be interpreted by a person of ordinary skill in the art that these are no more than conventional red, green, and blue sensor pixels in a standard Bayer array.  To advance prosecution along these lines, Applicant must present a clear showing from the specification that the claimed color filter array sensor is defined in the specification as something other than a conventional array of sensor pixels, or substantially modify the claims to distinguish the claimed color filter array sensor from a conventional array of sensor pixels, if such an amendment can be supported by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12–29 and 31 are rejected under 35 U.S.C. § 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 12–29 and 31 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 15 November 2021. In that paper, the inventor or a joint inventor has stated in page 19 that “Applicant’s invention exploits a single sensor array in a novel fashion” in which “only a single image sensor is required”.  Applicant further distinguishes this claimed sensor array present in each of the independent claims from a standard sensor array in at least page 18, distinguishing the sensor array from “standard RGB Bayer color filter array sensors” and in page 20, distinguishing the sensor array from “a combination of color filter array sensors” that are used “in a standard or naïve fashion”.  These statements indicate that the invention is different from what is defined in the claim(s) because Applicant in page 16 additionally quotes page 3 of the specification in support of the claimed invention as using “conventional color filter array (CFA) color imaging sensors”.  Because Applicant first alleges the invention uses conventional sensors, and then presents a distinction from the prior art by disclaiming conventional sensors, the scope of the claims is indeterminate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24–29 and 31 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2011/0080487 A1 (“Venkataraman”) for the reasons given in the 13 May 2021 Non-Final Rejection, restated and incorporated by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487